DETAILED ACTION
Applicant's arguments filed on 05/12/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…wherein a subthreshold voltage is applied to a first gate of the first switching device during the third state, such that the third state is between a cutoff mode and a triode mode of the first switching device; wherein the first switching device comprises a second source/drain region, wherein the first and second source/drain regions of the first switching device are disposed within a substrate on opposite sides of the first cate, wherein during the third state a conductive channel is disposed in the substrate laterally between the first and second source/drain regions of the first switching device and directly below the first gate.”
Claim 8; prior art of record fails to disclose either by itself or in combination:  “…and a conduction-loss reduction circuit directly electrically coupled to the gate terminals of the first and second transistors and configured to bias the gate terminal of the first transistor with a subthreshold voltage less than a threshold voltage of the first transistor while transitioning between the first and second states, wherein the conduction-loss reduction circuit comprises a third transistor directly electrically coupled to ground and directly electrically coupled to the gate terminal of the first transistor.”
Claim 16; prior art of record fails to disclose either by itself or in combination:  “…charging an inductor during the second state from a node at which source/drain regions respectively of the first and second transistors are electrically coupled; and biasing a gate of the first transistor with a subthreshold voltage immediately after detecting the first pulse train is low and the second pulse train is high such that the first transistor is in a subthreshold mode, wherein the first transistor is between ON and OFF during the subthreshold mode, wherein while biasing the cate of the first transistor with the subthreshold voltage a first current path conducts through an internal diode of the first transistor and a second current path conducts between a pair of source/drain regions of the first transistor.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are shown in the PTO-892. However, none of the reference teach the structure, operation or  location of the reduction circuitry.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838